DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, 8-9, 12-13, 15, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	 Claims 5-6, 8-9, 12-13, 15, 20 recites the limitation "the batteries" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claimed “the batteries” be changed to --the rechargeable battery pack -- to show antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 204861703U) in view of Polaert et al. (US 5,790,749).
 	Zhou et al.  disclose a battery-operated hair dryer comprising: a case 1 having an air flow channel (Fig. 1, within 1) with an air inlet (Fig. 1, at 104) and air outlet (Fig. 1, at 102); one or more heating elements 9 positioned within the air flow channel between the air inlet and air outlet (Fig. 1); a fan assembly 8 positioned within the air flow channel configured to draw in air through the air inlet (Fig. 1), blow air over/through the one or more heating elements 9 to heat the air (Fig. 1), and the heated air exits through the air outlet (Fig. 1, paragraph [0025]); power control circuitry 5 coupled to the one or more heating elements 9 and the fan assembly 8 (Fig. 1, paragraph [0025]); and a rechargeable battery pack 3 configured to provide power to the power control circuitry 5 and fan assembly 8 (Fig. 1, paragraph [0025]). Wherein the case 1 includes a handle portion 2 and the rechargeable battery pack 3 is positioned within the handle portion 2 (Fig. 1).  Wherein the rechargeable battery pack 3 includes electrical connectors (Fig. 1, not numbered, wires connect battery 3 to controller 5 and heater 9 and fan 8) that connect the rechargeable battery pack 3 to the electronics 5, 8, 9 and power the components.  Wherein the rechargeable battery pack 13VOLO-002USCON2PATENT 3 includes an electric connector (Fig. 1, at 4) that may be used to recharge the rechargeable battery pack 3 and/or power the hair dryer (paragraph [0025]). The battery-operated hair dryer further comprises a power cord (Fig. 1, 4) plugged directly into the electric connector power the hair dryer (paragraph [0025]).  Wherein the power cord 4 allows the blow dryer to be used while the rechargeable battery pack 3 is charging (paragraph [0025]).  However, Zhou et al. do not disclose one or more sensors coupled to the control circuitry configured to detect a temperature of the hair; adjust the power to the one or more heating elements when an ideal hair temperature is reached.  Polaert et al. teach a hair dryer comprising a hair temperature sensor 20 coupled to the control circuitry (Figs. 1, 2, control 18, col. 2, lines 38-48) configured to detect a temperature of the hair and adjust the power to the one or more heating elements 14 when an ideal hair temperature is reached (col. 2, lines 36-55, col. 3, lines 12-24). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the hair dryer of Zhou et al. to include one or more sensors coupled to the control circuitry configured to detect a temperature of the hair; an adjust the power to the one or more heating elements when an ideal hair temperature is reached as taught by Polaert in order to achieve user comfort and not risk damaging the hair dryer (Polaert, col. 3, lines 14, 23-24).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 204861703U) in view of Polaert et al. (US 5,790,749) as applied to claim 1 above, and further in view of Mastnak et al. (DE 4116604 A1).
 	The battery-operated hair dryer of Zhou et al. as modified by Polaert et al. as above includes all that is recited in claim 4 except for wherein the rechargeable battery pack forms a handle portion configured to plug into the case.  Mastnak et al. teach a battery-operated hair dryer comprising a rechargeable battery pack (a) forms a handle portion (b) configured to plug into the case (g) (Fig. 1). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the battery-operated hair dryer of Zhou et al. to include wherein the rechargeable battery pack forms a handle portion configured to plug into the case as taught by Mastnak et al. in order to make the hair dryer portable to facilitate storage and battery charging. 
Claims 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 204861703U) in view of Polaert et al. (US 5,790,749) as applied to claim 1 above, and further in view of Schaefer et al. (US 9,526,311).
 	The battery-operated hair dryer of Zhou et al. as modified by Polaert et al. as above includes all that is recited in claims 9-10 except for wherein the handle portion includes one or more air inlets configured to allow airflow over the rechargeable battery pack during fan assembly operation to cool or reduce surface temperature of the rechargeable battery pack. Schaefer et al. disclose a battery-operated hair dryer comprising a handle portion 1 includes one or more air inlets 60 configured to allow airflow over the rechargeable battery pack 10 during fan assembly 30 operation (Fig. 2) to cool or reduce surface temperature of the rechargeable battery pack (due the cooler ambient air is drawn into the handle). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the battery-operated hair dryer of Zhou et al. to include wherein the handle portion includes one or more air inlets configured to allow airflow over the rechargeable battery pack during fan assembly operation as taught by Schaefer et al. in order to cool or reduce surface temperature of the rechargeable battery pack to improve safety and preheat the air entering thru the handle portion to save energy. 
Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 204861703U) in view of Schaefer et al. (US 9,526,311).
 	Zhou et al.  discloses a battery-operated hair dryer comprising: a case 1 with a handle portion 2,  an air flow channel (Fig. 1 within 1,2) with one or more air inlets (Fig. 1, at 104) and an air outlet (Fig. 1, at 102); one or more heating elements 9 and a fan assembly  8 positioned within the air flow channel between the air inlet (Fig. 1, at 104)  and air outlet  (Fig. 1, at 102), power control circuitry 5 configured to control the one or more heating elements 9 and fan assembly 8; a rechargeable battery pack 3 positioned within the handle portion 2 (Fig. 1) configured to provide power to the heating element 9, power control circuitry 5 and fan assembly 8 (Fig. 1, paragraph [0025]),  wherein the fan assembly 8 draws in air through the one or more air inlets, the air flows through the air flow channel over/through the heating element 9 and the air exits through the air outlet (Fig. 1). However, Zhou et al. do not disclose the handle portion having an air flow channel with one or more air inlets and the air flows over/through the rechargeable battery pack. Schaefer et al. disclose a battery-operated hair dryer comprising a handle portion 1 having an air flow channel (Figs. 1-2, within handle 1) includes one or more air inlets 60 (Fig. 2) configured to allow airflow over/through the rechargeable battery pack 10 and the heating element 40 (Fig. 2).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the battery-operated hair dryer of Zhou et al. to include a handle portion having air flow channel with one or more air inlets to allow airflow over/through the rechargeable battery pack as taught by Schaefer et al. in order to cool or reduce surface temperature of the rechargeable battery pack to improve safety and preheat the air entering thru the handle portion to save energy. For claim 20, Zhou et al. disclose wherein the rechargeable battery pack 3 includes an electric connector (Fig. 1, at 4) that may be used to recharge the batteries 3 and/or power the hair dryer using a power cord 4 plugged directly into the electric connector (Fig. 1, paragraph [0025]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 204861703U) in view of Schaefer et al. (US 9,526,311) as applied to claim 18 as above, and further in view of Polaert et al. (US 5,790,749).
 	The battery-operated hair dryer of Zhou et al. as modified by Schaefer et al. as above includes all that is recite din claim 19 except for a hair temperature sensor coupled to the power control circuitry configured to detect a temperature of the hair and adjust the power to the one or more heating elements when an ideal hair temperature is reached.  Polaert et al. teach a hair dryer comprising a hair temperature sensor 20 coupled to the power control circuitry (Figs. 1, 2, control 18, col. 2, lines 38-48) configured to detect a temperature of the hair and adjust the power to the one or more heating elements 14 when an ideal hair temperature is reached (col. 2, lines 36-55, col. 3, lines 12-24). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the hair dryer of Zhou et al. to include one or more sensors coupled to the power control circuitry configured to detect a temperature of the hair; an adjust the power to the one or more heating elements when an ideal hair temperature is reached as taught by Polaert in order to achieve user comfort and not risk damaging the hair dryer (Polaert, col. 3, lines 14, 23-24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762